          Case 1:19-cr-00698-ER Document 40 Filed 12/22/20 Page 1 of 1




                                             December 14, 2020

VIA ECF                                 The January 7 sentencing is adjourned to February 4, 2021,
                                        at 2:00 p.m. Sentencing submission deadlines are adjourned
Honorable Edgardo Ramos
United States District Judge            accordingly.
United States District Court            SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007                                                     12/22/2020

Re:    United States v. Jon Barry Thompson
       19 Cr. 698 (ER) (S.D.N.Y.)

Honorable Judge Ramos:

        We write on behalf of defendant Jon Barry Thompson to respectfully request a three-
week adjournment of Mr. Thompson’s January 7, 2021 sentencing in the above-captioned
matter. This is Mr. Thompson’s first request for an adjournment of sentencing. The Government
consents to this request.

       As of this letter, the parties are awaiting the final Presentence Investigative Report and
defense counsel is still obtaining information and materials that are relevant to Mr. Thompson’s
sentencing submission.

        Accordingly, we respectfully request that Mr. Thompson’s sentencing be adjourned to a
date and time that is convenient for the Court on or after January 28, 2021, and that all deadlines
for sentencing submissions under Your Honor’s Individual Rules of Practice be adjourned on the
same schedule.

       We thank the Court for its consideration of this request.

                                             Respectfully submitted,
                                             /s/
                                             Peggy Cross-Goldenberg
                                             Neil P. Kelly

                                             Counsel for Jon Barry Thompson

cc:    AUSA Drew Skinner
       AUSA Jordan Estes
